                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION




UNITED STATES OF AMERICA,                    CR 18-90-GF-BMM

            Plaintiff,

     vs.                                     PRELIMINARY ORDER OF
                                             FORFEITURE
SHEVYN EUGENE MARSHALL,

            Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Shevyn Eugene Marshall appeared

before the Court on January 8, 2019, and entered a plea of guilty to Count II of the

Indictment. He also admitted the forfeiture allegation. Marshall’s plea provides a

factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C.

§ 844(c).

      IT IS ORDERED:

      THAT Marshall’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 844(c):

      • Explosives: low explosives, Quantity 1, MEA: each, one 182 shot ground
        display cake (Item 1);




                                         1
      • Explosives: low explosives, Quantity 1, MEA: each, one damaged 4”
        aerial shell (pyrotechnics) (Item 2);

      • Other: other, 1 – Cobra Firing System (Yellow) (Item 38);

      • Documents: other documents, Cobra Quick Guide and Instruction Sheet
        (Item 45).

      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 844(c) and 982(b)(1), and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.

///




                                           2
DATED this 9th day of January 2019.




                               3
